 8:19-cv-00473-RGK-PRSE Doc # 40 Filed: 02/26/21 Page 1 of 4 - Page ID # 346




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

PHILLIP E. SMITH,

                   Plaintiff,                              8:19CV473

      vs.
                                               MEMORANDUM AND ORDER
CITY OF GRAND ISLAND, a political
subdivision of the State of Nebraska;
DEAN ELLIOTT, individually as patrol
captain and supervisor of the Grand
Island police department; JUSTIN
ROEHRICH, individually as an employee
of the city of Grand Island and an officer
with the Grand Island police department;
BRADLEY BROOKS, individually as an
employee of the city of Grand Island and
sergeant with the Grand Island police
department; and JOSE RODRIGUEZ,
individually as an employee of the city of
Grand Island and an officer with the
Grand Island police department;

                   Defendants.


       This matter is before the court on Plaintiff’s Notice of Intent (filing 29) to
serve subpoenas pursuant to Fed. R. Civ. P. 45 and Defendants’ Objection (filing
36) to the subpoenas.

                                 I. BACKGROUND

       Plaintiff’s Notice of Intent indicates it was prepared by Plaintiff and mailed
to the court for filing on January 6, 2021. The Notice of Intent was received and
filed by the court on January 14, 2021. Counsel for Defendants received the Notice
 8:19-cv-00473-RGK-PRSE Doc # 40 Filed: 02/26/21 Page 2 of 4 - Page ID # 347




of Intent via e-service on January 14, 2021, and via regular mail service from the
Plaintiff on January 19, 2021. In the Notice of Intent, Plaintiff indicates he will
issue subpoenas on or after January 20, 2021, to the City of Grand Island,
Nebraska (and its former City Attorney, current City Administrator), which is a
named Defendant in this case, seeking

      all complaint records, clerk’s visitation sign in sheet[,] clerk’s notes[,]
      submission[,] or reports to insurance companies, letters or reports to
      attorneys, correspondence reports[,] all lobby and city hall conference
      room audio and/or video of May 31, 2016 in between 2 thru 3pm
      involving [Plaintiff].

(Filing 29 at CM/ECF p. 2.)

       Defendants filed their Objection with the court on January 21, 2021. (Filing
36.) Defendants object to the issuance of the subpoenas on the basis that (1) the
subpoena is directed towards a named Defendant and Rule 45 governs subpoenas
to non-parties and (2) the request is ambiguous, overbroad, and unduly
burdensome and (3) likely seeks materials protected by the attorney-client
privilege and/or work-product doctrine. Defendants ask the court to sustain the
objection or, alternatively, limit the subpoena to exclude non-discoverable
materials with direction to Plaintiff to clarify the extent and substance of the
subpoena.

                                 II. DISCUSSION

             In general, the procedure for procuring compliance with a third-
      party subpoena is as follows. Under the Local Rules of Practice,
      NECivR 45.1(a), the party or parties requesting third-party discovery .
      . . must begin by serving notice to the other parties . . . of their
      intention to serve the third-party subpoena (see Fed.R.Civ.P.
      45(b)(1)). The notice must state “the name and address of the
      nonparty being subpoenaed, the documents or items to be produced or
      inspected, the time and place for production or inspection, and the
      date on which the subpoena will issue.” NECivR 45.1(a). The adverse
                                          2
 8:19-cv-00473-RGK-PRSE Doc # 40 Filed: 02/26/21 Page 3 of 4 - Page ID # 348




      parties then have 7 days to serve written objections to the proposed
      subpoena. NECivR 45.1(b).

            If objections are served, then the proposed subpoena may not be
      issued until all objections are resolved by the court; however, the
      court will not rule on any objections unless a party files an appropriate
      motion in accordance with NECivR 7.1.

Lewton v. Divingnzzo, No. 8:09CV2, 2010 WL 4530369, at *1 (D. Neb. Nov. 2,
2010).

       Here, Plaintiff has served notice to Defendants of his intent to serve a Rule
45 subpoena, and Defendants filed1 and served their Objection on Plaintiff.
However, neither party has filed an appropriate motion in order to resolve
Defendants’ objection. Also, there is nothing in the court file to indicate that any
subpoenas were issued by the clerk of the court. While an attorney as an officer of
the court may issue and sign a subpoena, see Fed. R. Civ. P. 45(a)(3), Plaintiff, as a
pro se party, is not authorized to do so. Thus, as far as the court can tell, no
subpoenas have been issued and served on the City of Grand Island or its former
City Attorney, current City Administrator. See Fed. R. Civ. P. 45(b)(1) (providing
that a party may not serve a subpoena).

       Accordingly, the court liberally construes Plaintiff’s Notice of Intent as a
motion to subpoena the requested materials from the City of Grand Island, which is
a party to this case. To the extent Plaintiff desires to discover documents and other
materials from the City, he should do so pursuant to Fed. R. Civ. P. 34, not Fed. R.
Civ. P. 45, which governs subpoenas to non-parties. Rule 34 provides that a party


      1
         “Objections under NECivR 45.1(b) are to be served on the party proposing
service of third party subpoenas. These objections need not be and are not typically filed
of record with the court except as evidence in support of an unresolved motion for
protective order or to compel compliance with the subpoenas.” Exmark Mfg. Co. Inc. v.
Briggs & Stratton Power Prod. Grp., LLC, No. 8:10CV187, 2018 WL 5980973, at *5 n.3
(D. Neb. Nov. 14, 2018).

                                            3
 8:19-cv-00473-RGK-PRSE Doc # 40 Filed: 02/26/21 Page 4 of 4 - Page ID # 349




may serve a request on another party to produce relevant and non-privileged
documents in the party’s possession, custody, or control. Fed. R. Civ. P. 34(a)(1).
Plaintiff has not submitted such a request.2 Plaintiff’s motion for a subpoena is,
therefore, denied.

      In light of the court’s ruling on Plaintiff’s Notice of Intent, Defendants’
Objection is denied as moot.

      IT IS THERFORE ORDERED that:

     1.    Plaintiff’s Notice of Intent (filing 29), construed as a motion for
subpoenas under Fed. R. Civ. P. 45, is denied.

      2.     Defendants’ Objection (filing 36) is denied as moot.

      Dated this 26th day of February, 2021.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge




      2
         If Plaintiff should renew his request for the materials he seeks in a Rule 34
request to Defendants, the parties should be mindful of their obligation to confer and
consult with each other to resolve any discovery related differences before seeking the
court’s intervention. See NECivR 7.1(i).
                                          4
